Exhibit 10.12

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of [  ],
2017, by and among JBG SMITH Properties, a Maryland real estate investment trust
(the “Company” or the “Indemnitor”) and [                  ] (the “Indemnitee”).

 

WHEREAS, the Indemnitee is an officer [or][and] a member of the Board of
Trustees of the Company and in such [capacity][capacities] is performing a
valuable service for the Company;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Trustees with respect to indemnification of,
and advancement of expenses to, such persons;

 

WHEREAS, the Articles of Amendment and Restatement of the Declaration of Trust
of the Company (the “Declaration of Trust”) provide that the Company shall
indemnify and advance expenses to its trustees and officers to the maximum
extent permitted by Maryland law in effect from time to time;

 

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each trustee and officer of the Company shall be indemnified by the Company
to the maximum extent permitted by Maryland law in effect from time to time and
shall be entitled to advancement of expenses consistent with Maryland law; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer [or][and] a member of the Board of Trustees, and to provide the
Indemnitee with specific contractual assurance that indemnification will be
available to the Indemnitee regardless of, among other things, any amendment to
or revocation of the Declaration of Trust or the Bylaws, or any acquisition
transaction relating to the Company, the Indemnitor desires to provide the
Indemnitee with protection against personal liability as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      DEFINITIONS

 

For purposes of this Agreement:

 

(A)                               “Change in Control” shall have the definition
set forth in the JBG SMITH Properties 2017 Omnibus Share Plan as of the date
hereof.

 

(B)                               “Corporate Status” describes the status of a
person who is or was a trustee or officer of the Company or is or was serving at
the request of the Company as a director, trustee, officer, partner (limited or
general), manager, member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, joint venture,
limited liability company, trust, other enterprise (whether conducted for profit
or not for profit) or employee benefit plan. For clarification and without
limiting the circumstances in which Indemnitee may be serving at the request of
the Company, the Company shall be deemed to have requested the Indemnitee to
serve: (i) as a director, trustee, officer, partner (limited or general),
manager, member, fiduciary, employee or agent of any other foreign or domestic
corporation, real estate investment trust, partnership, joint venture, limited
liability company, trust, or other enterprise (whether conducted for profit or
not for profit) (1) of which a majority of the voting power or equity interest
is or was owned directly or indirectly by the Company or (2) the management of
which is controlled directly or indirectly by the Company and (ii) an employee
benefit plan where the performance of the Indemnitee’s duties to the Company
also imposes or imposed duties on, or otherwise involves or involved services
by, the Indemnitee to the plan or participants or beneficiaries of the plan,
including as deemed fiduciary thereof.

 

(C)                               “Expenses” shall include all reasonable and
out-of-pocket attorneys’ and paralegals’ fees, disbursements retainers, court
costs, arbitration and mediation costs, transcript costs, fees of experts,
accounting fees, witness fees, travel expenses, deposition expenses, expenses of
investigations, duplicating costs, document production costs, printing and
binding costs, telephone charges, postage, delivery service fees, federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, ERISA excise taxes and
penalties and all other disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, or being or preparing to be a witness in or otherwise
participating in a Proceeding. Expenses shall also include Expenses incurred in
connection with any appeal resulting from any Proceeding including, without
limitation, the premium, security for and other costs relating to any cost bond,
supersedeas bond or other appeal bond or its equivalent.

 

(D)                               “Proceeding” includes any threatened, pending
or completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation (including any formal or informal internal investigation to which
the Indemnitee is made a party by reason of the Corporate Status of the
Indemnitee), inquiry, administrative

 

2

--------------------------------------------------------------------------------


 

hearing, claim, demand, discovery request or any other proceeding, including
appeals therefrom, whether brought by or in the right of the Company or
otherwise and whether civil (including intentional or unintentional tort
claims), criminal, administrative, or investigative, except one initiated by the
Indemnitee pursuant to Section 8 of this Agreement to enforce such Indemnitee’s
rights under this Agreement.

 

(E)                                “Special Legal Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporate law and
neither currently is, or in the past five years has been, retained to represent
(i) the Indemnitor or the Indemnitee in any matter material to either such party
(other than with respect to matters concerning Indemnitee under this Agreement
or of other indemnitees under similar indemnification agreements), or (ii) any
other party to or participant or witness in the Proceeding giving rise to a
claim for indemnification or advance of Expenses hereunder. Notwithstanding the
foregoing, the term “Special Counsel” shall not include any person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

2.                                      INDEMNIFICATION

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 2 and under applicable law, the Declaration of Trust, the Bylaws,
any other agreement, a vote of shareholders or resolution of the Board of
Trustees or otherwise if, by reason of such Indemnitee’s Corporate Status, such
Indemnitee is, or is threatened to be made, a party to any threatened, pending,
or contemplated Proceeding, including a Proceeding by or in the right of the
Company.  Unless prohibited by Section 13 hereof and subject to the other
provisions of this Agreement, the Indemnitee shall be indemnified hereunder, to
the maximum extent permitted by Maryland law in effect from time to time,
against judgments, penalties, fines and settlements and reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with such
Proceeding or any claim, issue or matter therein; provided, however, that in the
case of amounts paid in settlement, any settlement of such proceeding is
approved in advance by the Company in writing, which approval shall not be
unreasonably withheld, delayed or applied in an inconsistent manner; provided,
further, that no change in Maryland law shall have the effect of reducing the
benefits available to Indemnitee hereunder based on Maryland law as in effect on
the date hereof.  For purposes of this Section 2, excise taxes assessed on the
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall be deemed fines.

 

3.                                      INDEMNIFICATION FOR EXPENSES IN CERTAIN
CIRCUMSTANCES

 

(A)                               Without limiting the effect of any other
provision of this Agreement (including the Indemnitee’s rights to
indemnification under Section 2 and advancement of expenses under Section 4),
without regard to whether the Indemnitee is entitled to indemnification under
Section 2 and without regard to the provisions of Section 6 hereof, to the
extent that the Indemnitee is successful, on the merits or otherwise,

 

3

--------------------------------------------------------------------------------


 

in any Proceeding to which the Indemnitee is a party by reason of such
Indemnitee’s Corporate Status, such Indemnitee shall be indemnified against all
reasonable Expenses actually incurred by or on behalf of such Indemnitee in
connection therewith.

 

(B)                               If the Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues, or matters in such Proceeding, the Indemnitor
shall indemnify the Indemnitee against all reasonable Expenses actually incurred
by or on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter, allocated on a reasonable and proportionate basis.

 

(C)                               For purposes of this Section 3 and without
limitation, the termination of any claim, issue or matter in such Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

(D)                               Notwithstanding any other provision of this
Agreement, a court of appropriate jurisdiction, upon application of Indemnitee
and such notice as the court shall require, may order indemnification of
Indemnitee by the Company in the following circumstances: (i) if such court
determines that Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the Maryland General Corporation Law (“MGCL”), the court
shall order indemnification, in which case Indemnitee shall be entitled to
recover the Expenses of securing such reimbursement; or (ii) if such court
determines that Indemnitee is fairly and reasonably entitled to indemnification
in view of all the relevant circumstances, whether or not Indemnitee (i) has met
the standards of conduct set forth in Section 2-418(b) of the MGCL or (ii) has
been adjudged liable for receipt of an improper personal benefit under
Section 2-418(c) of the MGCL, the court may order such indemnification as the
court shall deem proper without regard to any limitation on such court-ordered
indemnification contemplated by Section 2-418(d)(2)(ii) of the MGCL.

 

4.                                      ADVANCEMENT OF EXPENSES

 

Notwithstanding anything in this Agreement to the contrary, but subject to
Section 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all reasonable Expenses incurred by the Indemnitee in connection with any such
Proceeding within ten (10) days after the receipt by the Indemnitor of a
statement from the Indemnitee requesting such advance from time to time, whether
prior to or after final disposition of such Proceeding, which advance may be in
the form of, in the reasonable discretion of the Indemnitee (but without
duplication) (a) payment of such Expenses directly to

 

4

--------------------------------------------------------------------------------


 

third parties on behalf of Indemnitee, (b) advance of funds to Indemnitee in an
amount sufficient to pay such Expenses or (c) reimbursement to Indemnitee for
Indemnitee’s payment of such Expenses; provided that, such statement shall
reasonably evidence the Expenses incurred or to be incurred by the Indemnitee
and shall include or be preceded or accompanied by (i) a written affirmation by
the Indemnitee of the Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Indemnitor as authorized by this
Agreement has been met and (ii) a written undertaking by or on behalf of the
Indemnitee to repay the amounts advanced if it should ultimately be determined
that the standard of conduct has not been met.  To the extent that Expenses
advanced to Indemnitee do not relate to a specific claim, issue or matter in the
Proceeding, such Expenses shall be allocated on a reasonable and proportionate
basis.  The undertaking required by clause (ii) of the immediately preceding
sentence shall be an unlimited general obligation of the Indemnitee but shall be
unsecured, shall not bear interest and may be accepted without reference to
financial ability to make the repayment.

 

5.                                      WITNESS EXPENSES

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is or may be, by reason of such Indemnitee’s Corporate Status, a
witness (or is forced or asked to respond to discovery requests or is otherwise
asked to participate in any Proceeding or is called upon to produce documents)
for any reason in any Proceeding to which such Indemnitee is not a named
defendant or respondent, the Indemnitor shall advance all Expenses actually
incurred by or on behalf of such Indemnitee, on an as-incurred basis in
accordance with Section 4 of this Agreement, in connection therewith and
indemnify the Indemnitee therefor.

 

6.                                      DETERMINATION OF ENTITLEMENT TO AND
AUTHORIZATION OF INDEMNIFICATION

 

(A)                               To obtain indemnification under this
Agreement, the Indemnitee shall submit to the Indemnitor a written request,
including therewith such documentation and information as is reasonably
available to the Indemnitee and is reasonably necessary to determine whether and
to what extent the Indemnitee is entitled to indemnification. Indemnitee may
submit one or more such requests from time to time and at such time(s) as
Indemnitee deems appropriate in Indemnitee’s sole discretion.  The officer of
the Company receiving any such request from Indemnitee shall, promptly upon
receipt of such a request for indemnification, advise the Board of Trustees in
writing that Indemnitee has requested indemnification.

 

(B)                               The Indemnitor agrees that the Indemnitee
shall be indemnified to the fullest extent permitted by law.  Indemnification
under this Agreement may not be made unless authorized for a specific Proceeding
after a determination has been made in accordance with this Section 6(B) that
indemnification of the Indemnitee is permissible in the circumstances because
the Indemnitee has met the following standard of conduct: the Indemnitor shall
indemnify the Indemnitee in accordance with the provisions of Section 2 hereof,
unless it is established in a final adjudication of the Proceeding not subject
to further appeal that: (a) the act or

 

5

--------------------------------------------------------------------------------


 

omission of the Indemnitee was material to the matter giving rise to the
Proceeding and (x) was committed in bad faith or (y) was the result of active
and deliberate dishonesty; (b) the Indemnitee actually received an improper
personal benefit in money, property or services; or (c) in the case of any
criminal proceeding, the Indemnitee had reasonable cause to believe that the act
or omission was unlawful.  Upon receipt by the Indemnitor of the Indemnitee’s
written request for indemnification pursuant to paragraph 6(A), a determination
as to whether the applicable standard of conduct has been met shall be made
within the period specified in paragraph 6(E):  (i) if a Change in Control shall
have occurred, by Special Legal Counsel in a written opinion to the Board of
Trustees, a copy of which shall be delivered to the Indemnitee, which Special
Legal Counsel shall be selected by the Indemnitee (the Indemnitee shall give
prompt written notice to the Indemnitor advising the Indemnitor of the identity
of the Special Legal Counsel so selected) and approved by the Board of Trustees
in accordance with Section 2-418(e)(2)(ii) of the MGCL, which approval shall not
be unreasonably withheld or delayed; or (ii) if a Change in Control shall not
have occurred, (A) by the Board of Trustees by a majority vote of a quorum
consisting of trustees not, at the time, parties to the proceeding, or, if such
quorum cannot be obtained, then by a majority vote of a committee of the Board
of Trustees consisting solely of two or more trustees not, at the time, parties
to such proceeding and who were duly designated to act in the matter by a
majority vote of the full Board of Trustees in which the designated trustees who
are parties may participate, (B) if the requisite quorum of the full Board of
Trustees cannot be obtained therefor and the committee cannot be established
(or, even if such quorum is obtainable or such committee can be established, if
such quorum or committee so directs), by Special Legal Counsel in a written
opinion to the Board of Trustees, a copy of which shall be delivered to
Indemnitee, which Special Legal Counsel shall be selected by the Board of
Trustees or a committee of the Board of Trustees by vote as set forth in clause
(ii)(A) of this paragraph 6(B) (or, if the requisite quorum of the full Board of
Trustees cannot be obtained therefor and the committee cannot be established, by
a majority of the full Board of Trustees in which trustees who are parties to
the Proceeding may participate) (if the Indemnitor selects Special Legal Counsel
to make the determination under this clause (ii), the Indemnitor shall give
prompt written notice to the Indemnitee advising him or her of the identity of
the Special Legal Counsel so selected) in accordance with
Section 2-418(e)(2)(ii) of the MGCL and approved by the Indemnitee, which
approval shall not be unreasonably withheld or delayed or (C) if so directed by
a majority of the members of the Board of Trustees, by the shareholders of the
Company, other than trustees or officers who are parties to the Proceeding.  If
it is so determined that the Indemnitee is entitled to indemnification, payment
to the Indemnitee shall be made within ten (10) days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible. However, if the determination that
indemnification is permissible is made by Special Legal Counsel under clause
(ii)(B) above, authorization of indemnification and determination as to

 

6

--------------------------------------------------------------------------------


 

reasonableness of Expenses shall be made in the manner specified under clause
(ii)(B) above for the selection of such Special Legal Counsel.

 

(C)                               The Indemnitee shall cooperate with the person
or entity making such determination with respect to the Indemnitee’s entitlement
to indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.  Any reasonable costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating shall be borne by the Indemnitor (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

 

(D)                               In the event the determination of entitlement
to indemnification is to be made by Special Legal Counsel pursuant to
Section 6(B) hereof, the Indemnitee, or the Indemnitor, as the case may be, may,
within seven days after such written notice of selection shall have been given,
deliver to the Indemnitor or to the Indemnitee, as the case may be, a written
objection to such selection.  Such objection may be asserted only on the grounds
that the Special Legal Counsel so selected does not meet the requirements of
“Special Legal Counsel” as defined in Section 1 of this Agreement.  If such
written objection is made, the Special Legal Counsel so selected may not serve
as Special Legal Counsel until a court has determined that such objection is
without merit.  If, within twenty (20) days after submission by the Indemnitee
of a written request for indemnification pursuant to Section 6(A) hereof, no
Special Legal Counsel shall have been selected or, if Special Legal Counsel
shall have been selected, shall have been objected to, either the Indemnitor or
the Indemnitee may petition a court for resolution of any objection which shall
have been made by the Indemnitor or the Indemnitee to the other’s selection of
Special Legal Counsel and/or for the appointment as Special Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Special Legal Counsel under
Section 6(B) hereof.  The Indemnitor shall pay all reasonable fees and expenses
of Special Legal Counsel incurred in connection with acting pursuant to
Section 6(B) hereof, and all reasonable fees and expenses incident to the
selection of such Special Legal Counsel pursuant to this Section 6(D).  In the
event that a determination of entitlement to indemnification is to be made by
Special Legal Counsel and such determination shall not have been made and
delivered in a written opinion within ninety (90) days after the receipt by the
Indemnitor of the Indemnitee’s request in accordance with Section 6(A), upon the
due commencement of any judicial proceeding in accordance with Section 8(A) of
this Agreement, Special Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity.

 

7

--------------------------------------------------------------------------------


 

(E)                                If the person or entity making the
determination whether the Indemnitee is entitled to indemnification shall not
have made a determination within forty-five (45) days after receipt by the
Indemnitor of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification, absent:  (i) a misstatement by the Indemnitee
of a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.  Such 45-day period may be extended for a reasonable time, not
to exceed an additional fifteen (15) days, if the person or entity making said
determination in good faith requires additional time for the obtaining or
evaluating of documentation and/or information relating thereto.  The foregoing
provisions of this paragraph 6(E) shall not apply: (i) if the determination of
entitlement to indemnification is to be made by the shareholders and if within
fifteen (15) days after the receipt by the Indmenitor of the request for such
determination the Board of Trustees resolves to submit such determination to the
shareholders for consideration at an annual or special meeting thereof to be
held within seventy-five (75) days after such receipt and such determination is
made at such meeting or (ii) if the determination of entitlement to
indemnification is to be made by Special Legal Counsel pursuant to paragraph
6(B) of this Agreement.

 

7.                                      PRESUMPTIONS

 

(A)                               It shall be presumed that the Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 6 of this Agreement, and
the Indemnitor or any other person or entity challenging such right shall have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption.

 

(B)                               The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, creates a rebuttable presumption that
the Indemnitee did not meet the requisite standard of conduct described herein
for indemnification.

 

(C)                               The knowledge and/or actions, or failure to
act, of any other trustee, officer, employee or agent of the Company or any
other director, trustee, officer, partner (limited or general), manager, member,
fiduciary, employee or agent of any other foreign or domestic corporation, real
estate investment trust, partnership, joint venture, limited liability company,
trust, other enterprise (whether conducted for profit or not for profit) or
employee benefit plan shall not be imputed to Indemnitee for purposes of
determining any other right to indemnification under this Agreement.

 

8

--------------------------------------------------------------------------------


 

8.                                      REMEDIES

 

(A)                               In the event that:  (i) a determination is
made in accordance with the provisions of Section 6 that the Indemnitee is not
entitled to indemnification under this Agreement, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or
(iii) payment of indemnification due the Indemnitee under this Agreement is not
timely made, the Indemnitee shall be entitled to an adjudication in an
appropriate court of competent jurisdiction of such Indemnitee’s entitlement to
such indemnification or advancement of Expenses.

 

(B)                               In the event that a determination shall have
been made pursuant to Section 6 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 8 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits. The fact that a determination has been
made earlier pursuant to Section 6 of this Agreement that the Indemnitee was not
entitled to indemnification shall not be taken into account in any judicial
proceeding commenced pursuant to this Section 8 and (i) the Indemnitee shall not
be prejudiced in any way by reason of that determination, (ii) the Indemnitee
shall be entitled to have such Expenses advanced by the Indemnitor in accordance
with Section 4 of this Agreement and applicable law and (ii) the Indemnitor
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be. If the
Indemnitee fails to challenge a determination within ninety (90) days, or if
Indemnitee challenges a determination and such determination has been upheld by
a final judgment of a court of competent jurisdiction from which no appeal can
be made, then, to the extent and only to the extent required by such
determination or final judgment, the Indemnitor shall not be obligated to
indemnify the Indemnitee under this Agreement.

 

(C)                               If a determination shall have been made or
deemed to have been made pursuant to Section 6 of this Agreement that the
Indemnitee is entitled to indemnification, the Indemnitor shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 8, absent: (i) a misstatement by the Indemnitee of a material fact,
or an omission of a material fact necessary to make the Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law.

 

(D)                               The Indemnitor shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 8 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Indemnitor is bound
by all the provisions of this Agreement.

 

(E)                                In the event that the Indemnitee, pursuant to
this Section 8, seeks a judicial adjudication of such Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, if successful on the merits
or otherwise as to all or less than

 

9

--------------------------------------------------------------------------------


 

all claims, issues or matters in such judicial adjudication, the Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all Expenses actually and reasonably incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter.

 

(F)                                 Interest shall be paid by the Company to
Indemnitee at the maximum rate allowed to be charged for judgments under the
Courts and Judicial Proceedings Article of the Annotated Code of Maryland for
amounts which the Company pays or is obligated to pay for the period
(i) commencing with either the tenth day after the date on which the Company was
requested to advance Expenses in accordance with Sections 4 or 5 or the 60th day
after the date on which the Company was requested to make the determination of
entitlement to indemnification under Section 6, as applicable, and (ii) ending
on the date such payment is made to Indemnitee by the Company.

 

(G)                               Notwithstanding anything in this Agreement to
the contrary, no determination as to entitlement of the Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

9.                                      NOTIFICATION AND DEFENSE OF CLAIMS

 

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, request,
information, or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder and
shall include with such notice a description of the nature of the Proceeding and
a summary of the facts underlying the Proceeding, but the failure so to notify
the Indemnitor will not relieve the Indemnitor from any liability that the
Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor can
establish that such omission to notify resulted in actual and material prejudice
to the ability of the Company to defend in such Proceeding or to obtain proceeds
under any insurance policy which cannot be reversed or otherwise eliminated
without any material adverse effect on the Indemnitor.  With respect to any such
Proceeding as to which Indemnitee notifies the Indemnitor of the commencement
thereof:

 

(A)                              The Indemnitor will be entitled to participate
therein at its own expense.

 

(B)                               Except as otherwise provided below, the
Indemnitor will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Indemnitor to
Indemnitee of the Indemnitor’s election to assume the defense thereof, the
Indemnitor will not be liable to Indemnitee under this Agreement for any legal
or other expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below.  The Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but the fees and disbursements of such counsel
incurred after notice from the Indemnitor of the Indemnitor’s assumption of the
defense thereof shall be at the expense of the Indemnitee unless

 

10

--------------------------------------------------------------------------------


 

(a) the employment of counsel by the Indemnitee has been authorized by the
Indemnitor, (b) the Indemnitee shall have reasonably concluded, based upon an
opinion of counsel approved by the Indemnitor, which approval shall not be
unreasonably withheld or delayed, that there may be a conflict of interest
between the Indemnitor and the Indemnitee in the conduct of the defense of such
action, (c) the Indemnitee shall have reasonably concluded, based upon an
opinion of counsel approved by the Indemnitor, which approval shall not be
unreasonably withheld or delayed, that Indemnitee may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (d) such Proceeding seeks penalties or
other relief against the Indemnitee with respect to which the Indemnitor could
not provide monetary indemnification to the Indemnitee (such as injunctive
relief or incarceration) or (e) the Indemnitor shall not in fact have employed
counsel to assume the defense of such action in a timely manner, in each of
which cases the fees and disbursements of counsel (which counsel shall be
subject to the prior approval of the Indemnitor, which approval shall not be
unreasonably withheld or delayed) shall be at the expense of the Indemnitor
(subject to Section 3(B).  In addition, if the Company fails to comply with any
of its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld or delayed, at the
expense of the Company (subject to Section 3(B)), to represent Indemnitee in
connection with any such matter.  The Indemnitor shall not be entitled to assume
the defense of any Proceeding brought by or on behalf of the Indemnitor, or as
to which the Indemnitee shall have reached the conclusion specified in clause
(b) above, or which involves penalties or other relief against the Indemnitee of
the type referred to in clause (c) above.

 

(C)                                The Indemnitor shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any action or claim effected without the Indemnitor’s written consent.  The
Indemnitor shall not settle any action or claim in any manner that would
(i) include an admission of fault of Indemnitee, (ii) not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee, or (iii) impose any penalty or limitation
on the Indemnitee without the Indemnitee’s written consent.  Neither the
Indemnitor nor Indemnitee will unreasonably withhold or delay consent to any
proposed settlement.

 

10.                               NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE
SUBROGATION

 

(A)                               The rights of indemnification and to receive
advancement of reasonable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights

 

11

--------------------------------------------------------------------------------


 

to which the Indemnitee may at any time be entitled under applicable law, the
Declaration of Trust, the Bylaws, any other agreement, a vote of shareholders, a
resolution of the Board of Trustees or otherwise, except that any payments
otherwise required to be made by the Indemnitor hereunder shall be offset by any
and all amounts received by the Indemnitee from any other indemnitor or under
one or more liability insurance policies maintained by an indemnitor or
otherwise and shall not be duplicative of any other payments received by an
Indemnitee from the Indemnitor in respect of the matter giving rise to the
indemnity hereunder.  No amendment, alteration or repeal of this Agreement or of
the Declaration of Trust or Bylaws of the Company, or any provision hereof or
thereof, shall be effective as to the Indemnitee with respect to any action
taken or omitted by the Indemnitee prior to such amendment, alteration or
repeal.  No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right or remedy shall be cumulative and
in addition to every other right or remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion of any right or remedy
hereunder, or otherwise, shall not prohibit the concurrent assertion or
employment of any other right or remedy.

 

(B)                               The Company will use its reasonable best
efforts to acquire directors and officers liability insurance, on terms and
conditions deemed appropriate by the Board of Trustees, with the advice of
counsel, covering Indemnitee or any claim made against Indemnitee by reason of
Indemnitee’s Corporate Status and covering the Company for any indemnification
or advancement of Expenses made by the Company to Indemnitee for any claims made
against Indemnitee by reason of Indemnitee’s Corporate Status.  In the event of
a Change in Control, the Company shall maintain in force any and all directors
and officers liability insurance policies that were maintained by the Company
immediately prior to the Change in Control for a period of six years with the
insurance carrier or carriers and through the insurance broker in place at the
time of the Change in Control,  including through purchase of a “tail” policy
for such six year period; provided, however, (i) if the carriers will not offer
the same policy and an expiring policy needs to be replaced, a policy
substantially comparable in scope and amount shall be obtained and (ii) if any
replacement insurance carrier is necessary to obtain a policy substantially
comparable in scope and amount, such insurance carrier shall have an AM Best
rating that is the same or better than the AM Best rating of the existing
insurance carrier; provided, further, however, in the event a tail policy is
purchased to fulfill the Company’s obligations in this Section 10(B), in no
event shall the Company be required to expend in the aggregate in excess of 300%
of the annual premium or premiums paid by the Company for directors and officers
liability insurance in effect on the date of the Change in Control in order to
purchase such tail policy.  In the event that 300% of the annual premium paid by
the Company for such existing directors and officers liability insurance is
insufficient to purchase a tail policy providing such coverage, the Company
shall spend up to that amount to purchase a tail policy providing such lesser
coverage as may be obtained with such amount.

 

12

--------------------------------------------------------------------------------


 

(C)                               Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify Indemnitee for any
payment by Indemnitee which would otherwise be indemnifiable hereunder arising
out of the amount of any deductible or retention and the amount of any excess of
the aggregate of all judgments, penalties, fines, settlements and Expenses
incurred by Indemnitee in connection with a Proceeding over the coverage of any
insurance referred to in Section 10(B).  The purchase, establishment and
maintenance of any such insurance shall not in any way limit or affect the
rights or obligations of the Company or Indemnitee under this Agreement except
as expressly provided herein, and the execution and delivery of this Agreement
by the Company and the Indemnitee shall not in any way limit or affect the
rights or obligations of the Company under any such insurance policies.  If, at
the time the Company receives notice from any source of a Proceeding to which
Indemnitee is a party or a participant (as a witness or otherwise) the Company
has trustee and officer liability insurance in effect, the Company shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.

 

(D)                               The Indemnitee shall cooperate with the
Company or any insurance carrier of the Company with respect to any Proceeding.

 

(E)                                In the event of any payment under this
Agreement, the Indemnitor shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute all papers
required and take all actions necessary to secure such rights, including
execution of such documents as are necessary to enable the Indemnitor to bring
suit to enforce such rights.

 

(F)                                 The Indemnitor shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement, or otherwise.

 

11.                               CONTINUATION OF INDEMNITY

 

(A)                               All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is
an officer or a member of the Board of Trustees of the Company or is serving at
the request of the Company as a director, trustee, officer, partner (limited or
general), manager, member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, joint venture,
limited liability company, trust, other enterprise (whether conducted for profit
or not for profit) or employee benefit plan and shall continue thereafter so
long as the Indemnitee shall be subject to any threatened, pending or completed
Proceeding by reason of such Indemnitee’s Corporate Status and during the period
of statute of limitations for any act or omission occurring during the
Indemnitee’s term of Corporate Status.  This

 

13

--------------------------------------------------------------------------------


 

Agreement shall be binding upon the Indemnitor and its respective successors and
assigns and shall inure to the benefit of the Indemnitee and such Indemnitee’s
heirs, executors and administrators.

 

(B)                               The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place, and
the Company shall not permit any such succession (purchase of assets or
business, acquisition of securities or merger or consolidation) to occur until
such written agreement has been executed and delivered. No such assumption and
agreement shall relieve the Company of any of its obligations hereunder, and
this Agreement shall not otherwise be assignable by the Company.

 

(C)                               The Company and Indemnitee agree that a
monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee irreparable harm.  Accordingly, the parties hereto
agree that Indemnitee may enforce this Agreement by seeking injunctive relief
and/or specific performance hereof, without any necessity of showing actual
damage or irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which Indemnitee may be entitled.  Indemnitee shall further be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertakings in connection therewith. 
The Company acknowledges that, in the absence of a waiver, a bond or undertaking
may be required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.

 

12.                               SEVERABILITY

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law,
(ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto and (iii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal

 

14

--------------------------------------------------------------------------------


 

or unenforceable that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

 

13.                               EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than (x) a proceeding commenced pursuant to
Section 8 hereof or (y) any proceeding authorized by the Company’s Declaration
of Trust or Bylaws, a resolution of the shareholders entitled to vote generally
in the election of trustees or of the Board of Trustees or an agreement approved
by the Board of Trustees to which the Company is a party expressly provides
otherwise, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute.

 

14.                               NOTICE TO THE COMPANY SHAREHOLDERS

 

To the extent required by the MGCL, any indemnification of, or advancement of
reasonable Expenses to, an Indemnitee in accordance with this Agreement, if
arising out of a Proceeding by or in the right of the Company, shall be reported
in writing to the shareholders of the Company with the notice of the next
Company shareholders’ meeting following the date of the payment of any such
indemnification or advance of Expenses or prior to such meeting.

 

15.                               SECTION 409A

 

If the Indemnitee’s right to payment of indemnification pursuant to Section 6 or
right to the advancement of Expenses under Sections 4 or 5 would not be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
pursuant to Final Treasury Regulation 1.409A-1(b)(10), then (i) the payment of
indemnification and Expenses provided or advanced to or for Indemnitee pursuant
to this Agreement in one taxable year shall not affect the amount of
indemnification and Expenses provided or advanced to or for Indemnitee in any
other taxable year, (ii) any reimbursement to Indemnitee of Expenses under this
Agreement shall be paid to Indemnitee on or before the last day of Indemnitee’s
taxable year following the taxable year in which the Expense was incurred and
(iii) the right to advancement, reimbursement or payment of indemnification and
Expenses under this Agreement may not be liquidated or exchanged for any other
benefit. In addition, to the extent that this Agreement is subject to
Section 409A of the Code, the parties agree to cooperate and work together in
good faith to timely amend this Agreement to comply with Section 409A of the
Code.

 

15

--------------------------------------------------------------------------------


 

16.                               HEADINGS

 

The headings of the Sections of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.

 

17.                               MODIFICATION AND WAIVER

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

18.                               NOTICES

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
by a nationally recognized overnight delivery service and received by the party
to whom said notice or other communication shall have been directed, on the day
of such delivery, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, if
so delivered or mailed, as the case may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the Company.

 

If to the Indemnitor, to:

 

JBG SMITH Properties

4445 Willard Avenue, Suite 400

Chevy Chase, MD 20815

Attention:  Chief Legal Officer

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

19.                               CONTRIBUTION

 

(A)                               To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, other than for failure to
satisfy the standard of conduct set forth in Sections 4 or due to the provisions
of Section 6(B), the Company, in lieu of indemnifying Indemnitee, shall pay the
entire amount actually incurred by Indemnitee, whether for judgments, penalties,
fines and settlements and reasonable Expenses actually incurred by or on behalf
of an Indemnitee, in connection with any claim relating to an indemnifiable
event under this Agreement, without requiring Indemnitee to contribute to such
payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee

 

16

--------------------------------------------------------------------------------


 

20.                               GOVERNING LAW

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

21.                               NO ASSIGNMENTS

 

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor.  Any assignment
or delegation in violation of this Section 21 shall be null and void.

 

22.                               NO THIRD-PARTY RIGHTS

 

Nothing expressed or referred to in this Agreement will be construed to give any
person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.

 

23.                               COUNTERPARTS

 

This Agreement may be executed in one or more counterparts (delivery of which
may be by facsimile, or via e-mail as a portable document format (.pdf) or other
electronic format), each of which shall be deemed an original, but all of which
together constitute an agreement binding on all of the parties hereto.

 

[Signature page follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

JBG SMITH Properties

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

 

 

Name:

 

--------------------------------------------------------------------------------